
	
		I
		111th CONGRESS
		2d Session
		H. R. 5060
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable credit against income tax for tuition expenses incurred for each
		  qualifying child of the taxpayer in attending public or private elementary or
		  secondary school.
	
	
		1.Short titleThis Act may be cited as the
			 Education, Achievement, and
			 Opportunity Act.
		2.FindingsCongress finds the following:
			(1)Private schools
			 supplement the public school system and are a vital component of our Nation’s
			 school network.
			(2)The public school
			 system was created to serve students, not the other way around. Children should
			 have the opportunity to attend the school system that is most conducive to
			 developing their abilities, and parents have the right to choose the public or
			 private school that best meets their child’s individual needs.
			3.Credit for
			 elementary and secondary education expenses
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36C the following new section:
				
					36D.Elementary and
				secondary education expenses
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year the amount
				of the qualified education expenses paid by the taxpayer during the taxable
				year for each qualifying child of the taxpayer.
							(2)Amount per
				childThe amount of credit allowable under paragraph (1) for any
				taxable year with respect to the qualified education expenses of each
				qualifying child of the taxpayer shall not exceed—
								(A)$2,500 for a child
				enrolled in an elementary school for any portion of the taxable year,
				and
								(B)$3,500 for a child
				enrolled in a secondary school for any portion of the taxable year.
								In any
				taxable year in which a child meets the requirements of both subparagraphs (A)
				and (B), the amount of credit allowable shall not exceed the sum of the amounts
				in such subparagraphs.(b)Limitation based
				on adjusted gross income
							(1)In
				generalThe amount of the credit allowable under subsection (a)
				(after the application of subsection (a)(2)) shall be reduced (but not below
				zero) by $50 for each $1,000 (or fraction thereof) by which the taxpayer’s
				modified adjusted gross income exceeds the threshold amount.
							(2)Definitions and
				special rulesFor purposes of this paragraph (1)—
								(A)Threshold
				amountThe term threshold amount means—
									(i)$150,000 in the
				case of a joint return, and
									(ii)$75,000 in any
				other case.
									(B)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means adjusted gross income increased by any amount excluded from
				gross income under section 911, 931, or 933.
								(C)Marital
				statusMarital status shall be determined under section
				7703.
								(c)DefinitionsFor
				purposes of this section—
							(1)Qualifying
				childThe term qualifying child has the meaning
				provided by section 24(c).
							(2)Qualified
				education expenses
								(A)In
				generalThe term qualified education expenses means
				amounts paid for—
									(i)tuition and fees
				required for the enrollment or attendance of a student at a qualified
				educational institution,
									(ii)computers,
				educational software, computer support services, and books required for courses
				of instruction at a qualified educational institution,
									(iii)academic
				tutoring (by a person other than the taxpayer),
									(iv)special needs
				services for qualifying children with disabilities (within the meaning of the
				Americans With Disabilities Act of 1990),
									(v)fees for
				transportation services to and from a private school, if the transportation is
				provided by the school and the school charges a fee for the transportation,
				and
									(vi)academic testing
				services.
									(B)Amounts
				excludedThe term does not include special school fees for
				nonacademic purposes, including fees for student activities, athletics,
				insurance, school uniforms, and nonacademic after-school activities.
								(3)Qualified
				educational institutionThe term qualified educational
				institution means—
								(A)an elementary school or secondary school
				(as such terms are defined in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801), or
								(B)any private,
				parochial, or religious school organized for the purpose of providing
				elementary or secondary education, or both.
								(d)Adjustment for
				coverdell savings account distributionsThe amount of qualified
				education expenses taken into account under subsection (a) with respect to an
				individual for a taxable year shall be reduced (before the application of
				subsection (b)) by the sum of any amounts not includible in gross income under
				section 530(d)(2) for such taxable year by reason of the qualified elementary
				and secondary education expenses (as defined in section 530(b)(3)) of such
				individual for such taxable
				year.
						.
			(b)Technical
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting ‘‘36D,’’ after ‘‘36C,’’.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
					
						
							Sec. 36D. Elementary and secondary education
				expenses.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
